Citation Nr: 0120676	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-04 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 1999, 
for a separate 10 percent evaluation for osteoarthritis with 
limitation of motion of the right knee.  

2.  Entitlement to an effective date prior to May 28, 1999, 
for a separate 10 percent evaluation for osteoarthritis with 
limitation of motion of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1969 to May 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 RO decision which, 
effective from May 28, 1999, assigned a separate 10 percent 
rating for arthritis with limitation of motion of the right 
knee (while retaining a 20 percent rating for other right 
knee problems) and assigned a separate 10 percent rating for 
arthritis with limitation of motion of the left knee (while 
retaining a 20 percent rating for other left knee problems).  
The veteran appeals for an effective date earlier than May 
28, 1999 for the separate 10 percent ratings for arthritis 
with limitation of motion of the knees.


FINDINGS OF FACT

1.  On June 26, 1998, the RO received a claim for increased 
evaluations for the veteran's service-connected right and 
left knee disorders.  At the time of this claim the veteran's 
right knee disorder was rated 20 percent under Diagnostic 
Codes 5010-5257, and his left knee disorder was rated 20 
percent under Code 5258 (and had previously been rated under 
Codes 5010-5257).  At the time of this claim and since then 
the veteran had arthritis with limitation of motion 
(including some limitation due to pain) of both knees.

2.  The June 26, 1998 claim remained pending until RO rating 
action which (in addition to retaining a 20 percent rating 
for the right knee disability under Code 5257 and a 20 
percent rating for the left knee under Code 5258) assigned, 
effective from May 28, 1999, a 10 percent rating for 
arthritis with limitation of motion of the right knee and a 
10 percent rating for arthritis with limitation of motion of 
the left knee under Codes 5010-5261.




CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of June 26, 
1998, for a separate 10 percent evaluation for arthritis with 
limitation of motion of the right knee have been met.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).  

2.  The criteria for an earlier effective date of June 26, 
1998, for a separate 10 percent evaluation for arthritis with 
limitation of motion of the left knee have been met.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active service from February 1969 to May 
1983.  The service medical records indicate that he was 
treated for right and left knee disorders during his period 
of service. 

In October 1983, the RO granted service connection for 
residuals of medial meniscectomies of both knee joints with 
subsequent chondromalacia.  A 20 percent disability 
evaluation was assigned for the bilateral knee condition.  
The rating decision indicated that the veteran's bilateral 
knee disability was evaluated under Diagnostic Code 5010.  

A September 1986 rating decision continued the 20 percent 
disability evaluation for the veteran's service-connected 
bilateral knee disorder.

A March 1987 rating decision recharacterized the veteran's 
service-connected bilateral knee disorder as residuals of 
medial meniscectomies of both knee joints with subsequent 
chondromalacia and synovitis.  The 20 percent disability 
evaluation was continued.  The rating decision indicates that 
the veteran's knee disorders were evaluated under Codes 5010-
5257. 

A May 1988 rating decision recharacterized the veteran's 
service-connected knee disorders as residuals of a medial 
meniscectomy of the left knee with chondromalacia and 
synovitis, and residuals of a medial meniscectomy of the 
right knee with chondromalacia and synovitis.  A 10 percent 
evaluation was assigned for the veteran's right knee disorder 
and a 10 percent rating was assigned for the left knee 
disorder, both knees being rated under Codes 5010-5257.

An April 1991 rating decision increased the disability 
evaluation assigned for the veteran's service-connected right 
knee disorder from 10 percent to 20 percent.  A 10 percent 
disability evaluation was continued for the veteran's 
service-connected left knee disorder.  Both knees continued 
to be rated under Codes 5010-5257.

A number of medical records in the 1990s show that both 
knees, in addition to other problems, had arthritis (shown by 
X-rays) and limitation of motion.

A February 1997 rating decision recharacterized the veteran's 
service-connected left knee disorder as residuals of a medial 
meniscectomy of the left knee, status post chondroplasty of 
the medical femoral condyle with lateral retinacula release 
and synovectomy for plica.  The left knee disability 
evaluation was increased from 10 percent to 20 percent under 
Code 5258.  A 20 percent rating for the right knee disorder, 
under Codes 5010-5257, remained in effect.

The veteran underwent a VA orthopedic examination in March 
1997.  The impression was status post bilateral medial 
meniscectomies, open, probable resultant severe medial joint 
arthrosis and status post bilateral lateral retinacular 
releases to improve patella tracking with good results.

Private treatment records from 1997-1998 indicate that the 
veteran was treated for knee and other disorders.  

On June 26, 1998, the RO received a statement in support of 
claim (VA Form 21-4138) from the veteran in which he claimed 
increased evaluations for his service-connected knee 
disorders.  

On August 20, 1998, the veteran submitted a claim for a 
temporary total convalescent rating due to surgery on his 
right knee which occurred on August 6, 1998.  

The veteran underwent a VA orthopedic examination on 
September 12, 1998.  As to the right knee, the examiner 
reported that the veteran was recently post-operative.  It 
was noted that the veteran's right knee continued to have 
moderate effusion and that his arthroscopic portals were 
healing with no drainage.  The examiner noted that the range 
of motion was from about a 5 degree flexion contracture to 95 
degrees of flexion.  The knee had a slight positive Lachman's 
and anterior drawer with a spongy end point.  There was 
tenderness on the medial, more so than the lateral, joint 
line.  The examiner noted that the right knee was stable to 
varus and valgus stresses and that the veteran had an intact 
extensor mechanism.  As to the veteran's left knee, the 
examiner noted that he had full extension and flexion to 130 
degrees with pain.  The medial joint line was tender to 
palpation more so than the lateral joint line.  The veteran 
had tenderness on patellofemoral compression and crepitus.  
There was no effusion present.  The examiner stated that the 
veteran's knee was stable to varus and valgus and anterior 
and posterior drawer stresses.  The McMurray's test was 
positive medially for pain and the Lachman's and pivot shift 
test were negative.  The examiner indicated an impression of 
bilateral knee degenerative joint disease mostly medial, 
secondary to medial meniscectomies in the past and status 
post multiple surgical procedures on the right more so than 
the left.  The examiner commented that the veteran had both 
post-traumatic arthritis and just general degenerative joint 
disease of the bilateral knees.  

On September 21, 1998, the RO received additional medical 
records from the veteran, along with his statement that the 
records were to be considered in connection with his claim 
for increased compensation for his knee condition and his 
claim for a temporary total convalescent rating based on the 
August 5, 1998 right knee surgery.

A December 1998 rating decision continued a 20 percent rating 
under Codes 5010-5257 for the veteran's service-connected 
right knee disorder, and a temporary total convalescent 
rating was assigned from August 6, 1998 to September 30, 1998 
based on right knee surgery.  The RO did not address whether 
the 20 percent rating for the left knee condition should be 
increased.  

On May 28, 1999, the veteran submitted a statement in which 
he said that he wished to appeal the denial of an increased 
rating for his knee condition.

The veteran underwent a VA orthopedic examination in April 
2000.  The examiner reported that examination of the 
veteran's right knee demonstrated no effusion.  There was a 5 
degree flexion contracture and the veteran could flex the 
right knee to 100 degrees.  As to the left knee, the examiner 
noted that there was no effusion.  The veteran had a 5 degree 
flexion contracture and he could flex the right knee to 120 
degrees.  The examiner noted that the veteran had severe pain 
in the medial joint line with palpation as well as at the 
patellofemoral joint.  The veteran also had positive 
Fairbanks changes and no instability with varus, valgus, 
anterior or posterior stresses.  X-rays showed degenerative 
changes of both knees.  The impression was evidence of 
standard post meniscectomy changes in the knees, bilaterally, 
with degenerative changes noted in the medical compartment.  

A September 2000 RO rating decision continued a 20 percent 
disability evaluation under Code 5258 for service-connected 
residuals of a medial meniscectomy of the left knee, status 
post chondroplasty of the medial femoral condyle with lateral 
retinacular release and synovectomy for plica.  A 20 percent 
rating under Code 5257 was also continued for service-
connected residuals of a medial meniscectomy of the right 
knee with chondromalacia and synovitis.  A separate 10 
percent rating under Codes 5010-5261 was assigned for 
osteoarthritis with limitation of motion of the right knee, 
effective May 28, 1999.  A separate 10 percent rating under 
Codes 5010-5261 was also assigned for osteoarthritis with 
limitation of motion of the left knee, effective May 28, 
1999.  As to the separate ratings for arthritis with 
limitation of motion of the knees, the RO noted that a 
precedent opinion of the VA General Counsel on July 1, 1997 
(and clarified by another precedent opinion of the VA General 
Counsel on August 14, 1998) permitted a separate rating for 
arthritis with limitation of motion of a knee.  The RO said 
that the effective date for such a separate rating would be 
the date of the July 1, 1997 General Counsel's opinion, or 
the date of the claim, whichever was later.  The RO said the 
veteran's claim was May 28, 1999, which was later than the 
July 1, 1997 General Counsel's opinion, and thus the proper 
effective date for the separate ratings was May 28, 1999.

The veteran appealed for an effective date earlier than May 
28, 1999 for the separate compensable ratings for arthritis 
with limitation of motion of both knees.  In his substantive 
appeal, he argued that the separate ratings should be made 
effective from his August 20, 1998 claim.

II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed with respect to the veteran's claims for 
an effective date prior to May 28, 1999, for a separate 10 
percent evaluation for osteoarthritis with limitation of 
motion of the right knee and for a separate 10 percent 
evaluation for osteoarthritis with limitation of motion of 
the left knee.  No further VA assistance is required to 
comply with the duty to assist.  38 U.S.C.A. § 5103A, as 
added by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475 Stat. 2096 (2000).  

Except as otherwise provided, the effective date of an award 
of an increased rating will be the date of claim, or date 
entitlement arose, whichever is later.  It is otherwise 
provided that the effective date of an increased rating may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year after the date of the 
increase.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. 
§ 3.400(o).

The RO noted that the effective date of entitlement to a 
separate evaluation for arthritis with limitation of motion 
of a knee would be the date of the July 1, 1997 precedent 
opinion of the VA General Counsel (VAOPGCPREC 23-97), or the 
date of the veteran's claim, whichever is later.  The July 1, 
1997 VA General Counsel's opinion, as well as a later one 
(VAOPGCPREC 9-98 on August 14, 1998), note that law and 
regulations (including the rule against pyramiding of 
ratings) permit separate ratings for knee instability 
(Diagnostic Code 5257) and arthritis with limitation of 
motion (Codes 5003 and 5010).  The RO concluded that May 28, 
1999 was the date of the veteran's claim, which was later 
than the July 1, 1997 VA General Counsel's opinion, and thus 
May 28, 1999 was found to be the proper effective daty for 
the separate arthritis ratings. 

[The Board notes that, as to the left knee, the RO assigned a 
separate arthritis rating under Code 5010, apart from the 
veteran's rating under Code 5258 (not Code 5257), and 
apparently the RO concluded that Code 5258 does not involve 
impairment from limitation of motion.  The Board will not 
address the propriety of this reasoning in the present 
decision, but will limit its decision to the effective date 
of the separate rating for arthritis which the RO has 
assigned.]

The Board finds there is an earlier claim for an increased 
rating, and such will govern the effective date for the 
separate compensable ratings for arthritis with limiation of 
motion of both knees.  More specifically, on June 26, 1998 
the RO received a claim for increased evaluations for the 
veteran's service-connected right and left knee disorders.  
At the time of this claim the veteran's right knee disorder 
was rated 20 percent under Codes 5010-5257, and his left knee 
disorder was rated 20 percent under Code 5258 (and had 
previously been rated under Codes 5010-5257).  At the time of 
this claim and since then the veteran had arthritis with 
limitation of motion (including some limitation due to pain) 
of both knees.  The June 26, 1998 claim remained pending 
until RO rating action which (in addition to retaining a 20 
percent rating for the right knee disability under Code 5257 
and a 20 percent rating for the left knee under Code 5258) 
assigned a 10 percent rating for arthritis with limitation of 
motion of the right knee and a 10 percent rating for 
arthritis with limitation of motion of the left knee under 
Codes 5010-5261.  In this regard, the December 1998 RO rating 
decision failed to address the left knee disability rating.  
While the December 1998 RO rating decision did address the 
right knee disability rating, such decision did not become 
final in light of the veteran's May 28, 1999 statement which 
may be construed as a notice of disagreement (rather than a 
new claim).  See 38 U.S.C.A. § 7105.

The evidence indicates the arthritis with limitation of 
motion of the knees did not first appear within the year 
prior to the June 26, 1998 claim for increased ratings, and 
thus separate ratings for arthritis may not be assigned from 
some date within the year prior to such claim.  However, as 
noted, the June 26, 1998 claim remained pending until the RO 
granted the separate arthritis ratings, and the Board finds 
that June 26, 1998 is the proper effective date for the 
separate compensable ratings for arthritis with limitation of 
motion of the right and left knees.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.


ORDER

An earlier effective date of June 26, 1998, for a separate 10 
percent evaluation for arthritis with limitation of motion of 
the right knee is granted.  

An earlier effective date of June 26, 1998, for a separate 10 
percent evaluation for arthritis with limitation of motion of 
the left knee is granted.  



		
	L. W. Tobin
	Member, Board of Veterans' Appeals


 

